 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Wilcox Company,351 U.S. 105,where the Court stated that "no restriction maybe placed on the employees'right to discuss self organization among themselves(during nonworking time),unless the employer can demonstrate that a restriction isnecessary to maintain production or discipline.Republic Aviation Corporation v.N L.R.B.,324 U.S. 793, 803." InWalton Manufacturing Company,126 NLRB 697,the Board interpretedthe Republic Aviation, Babcock & Wilcox,andNutonecasesas establishing,among other things, a rule that no-solicitation rules which prohibitsolicitation by employees on company property during their nonworking time arepresumptively invalid as to their promulgation and enforcement;but that, however,such rules may be validated by evidence that special circumstances make the rulenecessary to maintain production or discipline.There is no suggestion in the instantcase that the rule in question relates to discipline or production in any way.I find that by announcing and enforcing a rule prohibiting employees from engagingin union activities and soliciting union membership on company premises duringnonworking time, including lunch periods and coffee breaks, Respondent has inter-fered with,restrained,and coerced employees in the exercise of their statutory rightswithin the meaning of Section 8(a)( I) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connectionwith its business operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing-commerce and the free flow ofcommerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices in viola-tion of Section 8(a) (1) of the Act, it will be recommended that Respondent cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act..2.International Union of Electrical,Radio, and Machine Workers,AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.By engaging in the conduct set forth in section III, above,Respondent interferedwith,restrained,and coerced its employees and has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Marathon,a Division of American Can CompanyandThomasG. DeSantis,Sr.andIndependent Oswego Printing Pressmenand Helpers UnionOswego Printing Pressmen and Assistants'Union No. 341,Inter-national Printing Pressmen and Assistants' Union of NorthAmerica,AFL-CIOandThomas G. DeSantis,Sr.Cases Nos.3-CA-1517 and 3-CB-485.November 7, 1961DECISION AND ORDEROn May 26,1961, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that the134 NLRB No. 5. MARATHON, A DIVISION OF AMERICAN CAN COMPANY17Respondent Employer had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from and take certain affirmative action, and that the RespondentUnion had not engaged in and was not engaging in certain unfairlabor practices and recommending that the complaint be dismissed as toit,as set forth in the Intermediate Report attached hereto.There-after, the General Counsel and the Respondent Employer filed excep-tions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with these cases to a three-member panel [Members Rodgers,Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the entire record inthese cases, including the Intermediate Report, the exceptions, andbriefs.The Board finds merit in the Respondent Employer's excep-tions and therefore adopts the Trial Examiner's findings, conclusions,and recommendations only to the extent they are consistent herewith.The Trial Examiner found that the Respondent Union succeeded toand was entitled to the rights of the Independent under the 1959 con-tract with the Respondent Employer.This contract included theunion-shop clause which the Trial Examiner found to be valid. In theabsence of exceptions to these findings, and as a basis for our decisionherein, we adopt them.The record, according to the credited testimony, shows that De-Santis, the alleged discriminatee met with Johnson, who was in chargeof labor relations at the Respondent Employer's plant, on Septem-ber 20, 1960.DeSantis produced a letter from the Respondent Uniondemanding that he pay his dues and initiation fee delinquency by,September 27, and stating that if the delinquencies were not removed arequest would be made for his discharge in accordance with the con-tract.DeSantis asked Johnson if he was required to pay dues to theRespondent Union and was told that a request for his discharge hadalready been received and had been referred to superior authority.Johnson told DeSantis that the Respondent Employer did not recog-nize the Respondent Union,, but only the Independent. It appears,however; that this statement was made in context with Johnson's ex-planation that he was not aware of the exact status of the Independ-ent's affiliation action, and that the issue of the Union's status had beenreferred to the Employer's home office, for resolution at that level.Moreover, as Johnson so testified, Johnson tried to impress DeSantis1The Respondent Employer's request for oral argument is hereby denied as the record,including the exceptions and briefs,adequately present the issues and positions of theparties630849-62-vol. 134-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the fact that DeSantis "should join the Union like everyoneelse... ."Later on the same day, DeSantis arranged a meeting withtwo officers of the Respondent Union.DeSantis offered to pay anydues owed by him to the Independent and refused to make any pay-ment to the Respondent Union unless shown proof that he was legallyobligated to do so.No attempt was made to furnish him with suchproof.The heart of the Trial Examiner's finding against the RespondentEmployer is his conclusion that Johnson's statements to DeSantiswere calculated to lead him to believe that the Respondent Employerrecognized only the Independent, and that the Respondent Employershould therefore be stopped from justifying the discharge because ofDeSantis' nonpayment of dues to the Respondent Union.We dis-agree.A necessary element of estoppel is reliance upon representa-tions made to the injured party to his detriment.We believe that thiselement of reliance is not present here.After his meeting with John-son,DeSantis arranged a meeting with officers of the RespondentUnion.Notwithstanding the fact, according to the Trial Examiner,that DeSantis was led to believe that the Respondent Employer recog-nized only the Independent and that his financial obligations ran onlyto that organization, DeSantis requested proof of the RespondentUnion's officers that his obligations ran to that union. It is apparent,in spite of what Johnson told him, DeSantis was not satisfied thatthe Respondent Employer recognized only the Independent and thathis obligations were due solely to it.Putting it another way, DeSantisdid not rely upon what Johnson told him. Under the circumstances,it cannot be said that DeSantis was misled by the Respondent Em-ployer into not meeting his financial obligations.Moreover, we are not persuaded that DeSantis was entirely innocentin the circumstances of this case.Both in his testimony in this hear-ing, and in his conversations with both the Respondents, DeSantisshowed that he was quite knowledgeable concerning the technicalitiesof union recognition ; he also showed a great concern as to where hislegalobligations lay in making dues and initiation payments.Fur-ther, since July 1958, with brief exception, DeSantis had successfullyavoided joining either the Independent or its successor, the Respond-ent Union, notwithstanding his obligations to join a union by virtueof the contracts between the Respondent Employer and the unions.Under established law, a union is privileged to demand and an em-ployer is privileged to effect, the discharge of an employee for non-payment of dues and initiation fees pursuant to a valid union-shopagreement.Thus, the discharge of DeSantis was privileged as to bothRespondents herein. Indeed, the Trial Examiner so found as to theRespondent Union.We find that under the circumstances of thiscase, the Respondent Employer, too, was privileged in effecting the MARATHON, A DIVISION OF AMERICAN CAN COMPANY , 19discharge of DeSantis at the request of the Respondent Union.Accordingly, we will order that the complaint here be dismissed as tothe Respondent Employer as well as to the Respondent Union.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heard at Oswego, New York, on April 11, 1961, upon a complaintfiled by the General Counsel and answers filed by all Respondents.The issue liti-gated was whether the Respondents violated the Act with respect to the discharge ofThomas DeSantis.'Upon the entire record and my observation of the witnesses, I adopt the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYMarathon, a Division of American Can Company, hereinafter referred to as theCompany, a corporation organized under the laws of New Jersey, maintains its prin-cipal office and plant at Oswego, New York, where it is engaged in the manufactureand sale of cartons and other paper products.The Company annually ships to, andreceives from, out-of-State points products worth more than $1,000,000.I find that the Company is engaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONSIndependent Oswego Printing Pressmen and Helpers Union, hereinafter called theIndependent, was, during the term of its existence, a labor organization within themeaning of Section 2(5) of the Act.Oswego Printing Pressmen and Assistants'Union No. 341, International Printing Pressmen and Assistants' Union of NorthAmerica, AFL-CIO, hereinafter called Local 341, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that on September 28, 1960, the Independent and Local 341caused the Company to discharge DeSantis because of his failure to pay dues andinitiation fees to Local 341, and that by such conduct the Independent and the Localviolated Section 8(b)(2) and (1) (A) of the Act, and the Company, by dischargingDeSantis, violated Section 8(a) (3) and (1) of the Act.The Respondents admit the acts alleged in the complaint but contend that De-Santis' discharge was lawful because it was authorized by the terms of a union-security clause in their collective bargaining contract.To understand the issues herein it may be helpful to review the labor relationshistory of the instant plant.The plant employs about 50 pressmen and an unspecifiednumber of other categories of employees engaged in production and maintenancework.Prior to June 1958, all these employees were represented in a plantwide unitby a union designated in the record as "the Pulp and Sulphite Workers," 2 of whichDeSantis was secretary-treasurer.In June 1958 an election was held, upon thepetition of the Independent, to determine whether the pressmen wished to be repre-sented in a separate unit by the Independent.3The election was won by the Inde-pendent and it was certified on June 26, 1958, as the representative of the pressmen.1Hereinafter referred to as DeSantis.Francis DeSantis,also involved herein, will bedesignated by his full nameThe two are not related2 See next footnote.The Board'sfiles In the representation case(Case No 3-RC-1990)show that theInternational Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO,and itsLocal Union No 359,and the International Brotherhood of PaperMakers, AFL-CIO,and its Local No 254,all intervened jointly in that case and appeared on the ballot inthe election.(The Board'sDecision and Direction of Election therein is not officiallyreported ) 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmong the officers of the Independent at that time were Francis DeSantis, president,and Doersam, secretary-treasurer.In July 1958, the Company executed a contract with the Independent which con-tained a union-shop clause.A new contract, with a similar clause, was executed inJuly 1959, for a term of 2 years. This contract expressly provided that, if during theterm of the agreement the Independent changed its affiliation "without effecting achange in the bargaining representative," the Company would continue "to recog-nize the Union as the bargaining representative" and the agreement would continuein full force and effect for its entire term.On August 8, 1959, the membership ofthe Independent voted to affiliate with the International Printing Pressmen and As-sistants'Union of North America, AFL-CIO. In October 1959, the Independentwas dissolved, all its assets were transferred to the newly formed Local 341, and allthe members of the Independent joined Local 341.The General Counsel does notchallenge the legality of this affiliation action nor deny that Local 341 was, at leastprima facie,entitled to all the rights of the Independent under the foregoing con-tract.4In any event, I find that under the "successorship clause" of the contractquoted above this Company was bound to recognize Local 341 after the dissolution ofthe Independent .5 It is undisputed that DeSantis failed to comply with the union-shop requirements of the 1959 contract, and was for that reason discharged by theCompany. I find, nevertheless, that such discharge was unlawful.The 1958 ContractIt is undisputed that after the certification of the Independent in June 1958 andthe execution of the 1958 contract, DeSantis made some efforts to comply with theunion-shop requirements of that contract.There is conflict only as to the extent ofsuch efforts. It is clear that he offered to join the Independent sometime in Sep-tember 1958.The offer was at first rejected on the ground that the grace period inthe 1958 contract had already expired.As to what happened thereafter, there issharp disagreement in the testimony.According to Doersam, the Independent'ssecretary-treasurer, a few hours after the rejection of DeSantis' application, Doersamoffered to accept it, but DeSantis announced that he no longer desired to join.How- -ever, according to DeSantis, he at no time withdrew his application and, in fact, paidthe Independent $4, representing the dues,for August and September 1958, ceasingto pay dues only after he was told by Francis DeSantis that he had been "voted out"of the Independent.Doersam admitted that DeSantis had paid $4 for August andSeptember, but asserted that DeSantis paid this amount in effect as "support money"and not as membership dues. Francis DeSantis also testified that his namesake per-sistently refused to join the Independent and was for that reason barred from attend-ance at meetings of the Independent. I do not deem it necessary to resolve these andother conflicts in the testimony relating to DeSantis' dealings with the Independent,as such transactions would in my opinion shed little light on the principal issue here-in-the legality of DeSantis' discharge in September 1960 for failure to pay dues tothe Independent's successor, Local 341.Suffice it to say that, whatever version isaccepted, it is clear that DeSantis' application for membership in the Independentwas on one occasion rejected, that he nevertheless paid $4 to the Independent eitheras dues or support money, that he was in October 1958 barred from attending mem-bershipmeetings, and that he thereafter made no further payments to the Inde-pendent.It is clear also that the Independent did not request his discharge underthe union-shop clause of the 1958 contract.The 1959 ContractWe turn now to the events bearing more directly on DeSantis' discharge onSeptember 28, 1960.As already stated, in October 1959, the Independent was dis-solved andall its assetsand membership transferred to the newly formed Local 341.'The General Counsel does contend, however, that Local 341, after its formation, re-linquished its rights under the contract to the Independent, notwithstanding the latter'sdefunctnessI find no merit in this contention.5The Board has frequently held that, even absent such a successorship clause as is hereinvolved, a mere change in affiliation by a contracting union does not affect its rightsunder the contractE g, Textron, Inc,119 NLRB 737;Waterway Terminals Corpora-tion,120 NLRB 1788.While there is evidence in the record that Local 341 admitted tomembership employees in another plant, it is not clear that the Independent did not alsoadmit such other employees to membership. In any event, the General Counsel does notcontend, and I do not believe, that, even if Local 341, unlike the Independent, representedemployees of another employer, as well as those of the Company, that fact would affectits entitlement to the benefits of the 1959 contract. MARATHON, A DIVISION OF AMERICAN CAN COMPANY21In January 1960, Francis DeSantis,the former president of the Independent, tookoffice as president of Local 341 for a term of 1 year, and Doersam was installedas secretary-treasurer of Local 341.Also, in January 1960,Francis DeSantis urgedhis namesake to join Local 341, and in February 1960 the latter did join the Local.However,of the total amount of about $28 demanded of him at that time,he paidonly about$15, promising to pay the balance at a later date.Local 341 remittedto the International the full amount of $28,advancing about $12 from its owntreasury for that purpose.However, DeSantis did not thereafter pay any dues andrefused to reimburse Local 341 for the moneys it had advanced on his account.OnAugust 29,Local 341 wrote a letter to Johnson,who was in charge of labor relationsat the instant plant,requesting DeSantis'discharge for failure to meet his financialobligations to Local 341.Johnson deferred action on this letter until September 28,1960,when he advised DeSantis by letter of his discharge.Itmay not be amiss to interpolate at this point some comments on the relationsbetween the Company and Local 341 during this period.Although the Independenthad become Local 341 in October 1959, the Company continued to remit check-offdues to Doersam as secretary-treasurer of the Independent,by draft made out tothat union.The draft was endorsed by Doersam to Local 341 and deposited to itsaccount.At the hearing Johnson testified that he was aware that an "affiliationmove" was under way but that as late as September 1960 he did not know to whatstage the affiliation had progressed.6Johnson explained that,in administering the1959 contract,he dealt throughout with the same representatives of the employees,that the question of the official designation of the bargaining agent under that con-tract never arose,and that,as far as he knew, the Independent was at all times theonly representative of the pressmen in the plant.Moreover,although Local 341made it clear in its request to Johnson for DeSantis'discharge that the Independenthad been transformed into Local 341 and that DeSantis'financial obligation was tothat Local,Johnson nevertheless notified DeSantis in his letter of September 28, thathe was being discharged at the request of theIndependent,and the letter bears thenotation that a copy thereof had been sent to theIndependent.The record showsalso, that as late as December 1960,Doersam sought to enlist the aid of theBoard in obtaining acceptance by the Company of Local 341 as the official designa-tion of the bargaining agent.?It is evident from the foregoing that prior to August 29, 1960, the Company wasnot certain of the exact status of the affiliation action,and, even after Local 341 ad-vised it in detail of such action in the August 29 letter,Johnson persisted in identi-fying the Independent as the bargaining agent for the pressmen,and in treating it asthe only pressmen's union in the plant.This confusion on the part of the Company as to the status of Local 341 takes onspecial significance in appraising certain testimony relating to an interview betweenJohnson and DeSantis on September 20, about a week before his discharge.DeSantissought this interview after receiving a letter dated September 17, 1960, from Local341 warning that, unless by September27, hemade up his delinquency in dues andinitiation fees, the Local would request his discharge in accordance with the con-tract.At this interview DeSantis asked Johnson if he was required to pay dues toLocal 341 to avoid discharge. Johnson volunteered that Local 341 had already askedfor DeSantis'discharge and that Johnson had referred the matter to his superiors inMenasha, Wisconsin,and was awaiting a reply.According to DeSantis,Johnsonthen stated that the Company did not recognize Local 341 but only the Independent.Johnson denied at the hearing that he had disclaimed recognition of Local 341, ex-plaining that he had merely pointed to the 1959 contract orginally executed with theIndependent, which was lying on his desk, and had said, "This is our contract."However, Johnson admitted telling DeSantis that Johnson was not aware of theexact status of the Independent's affiliation action.Accordingly,from Johnson's owntestimony it is clear that his statements to DeSantis were reasonably calculated to leadhim to believe that the Company recognized only the Independent.Moreover, IcreditDeSantis' testimony that Johnson expressly denied recognizing Local 341.86Otherinconsistenttestimony by Johnson that he knew that the affiliation had been"consummated" was stricken upon objectionof counsel7Recognition by the officers of Local 341 of its equivocal status in the eves of theCompany is further reflected in the letter of August 29 to Johnson requesting DeSantis'discharge.Although the letter carefully sets forth the affiliation action and the demiseof the Independent,it issigned by Francis DeSantis and Doersamas officersofboththeIndependentand Local 341.9 Such denial is consistentwith the Company's action in continuingto remit checked-offdues to the Independent and Johnson's own referencesto the Independentin his dischargeletter of September 28. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD1Later on the same day, DeSantis arranged- a meeting with Francis DeSantis andDoersam.According to DeSantis he offered to pay any dues owed by him to theIndependent, but refused to make any payment to Local 341 unless he was shownproof that he was legally obligated to do so, and no attempt was made to furnish himwith such proof.However, according to the Local's officers, DeSantis merelyasserted that he had a check with him and could pay what he owed Local 341, butrefused to do so, pointing out certain alleged defects in the Local's letter to him.I am constrained to resolve this conflict in testimony in favor of DeSantis. It seemsstrange that he would arrange a meeting with the officers of Local 341, as they ineffect testified, solely for the purpose of announcing his refusal to pay dues.DeSantis'version, on the other hand,seemsthe logical sequel of his conversation with John-son, inwhich, as found above, Johnson in effect contradicted Local 341's claim to bethe beneficiary of the union-shop clause in the 1959 contract.Moreover, DeSantis'account of his offer to pay dues to the Independent rings true when one considersthat Johnson had just told him in effect that the Independent was still the incumbentunion.As already related, on September 28, 1960, about a week after the foregoingevents Johnson notified DeSantis by letter of his discharge effective that date,at therequest of the Independent Union.Ihave no doubt that DeSantis was reluctant to meet his financial obligations toLocal 341.However, I also have no doubt that he was even more anxious to avoiddischarge and was prepared to pay whatever was legally required of him in order tokeep his job.It appears to be Respondents' position that DeSantis was not actually misled byJohnson but was aware of the true relation between the Independent and Local 341.DeSantis, however, asserted at the hearing that he believed that both Unions existed inSeptember 1960 as separate entities.Although Respondents' witnesses stressed De-Santis' legalistic approach to his union obligations, and imputed to him considerablesophistication in labor relations matters, there was no evidence that DeSantis hadread the 1959 contract 9 or was familiar with the "successorship clause" therein.Moreover, as he had been barred from the Independent's meetings since October1958, he could not have hand any first-hand knowlegde of the Independent's dis-solution or of its transformation into Local 341, nor was there any evidence as towhat other information he had on this point. In any event, whatever hearsay in-formation regarding the change in affiliation may have come to his attention, he mayreasonably have discounted.In sum,Ifind insufficient basis in the record fordenying credit to DeSantis' testimony that he thought that both unions existed inSeptember 1960 as separate entities. In view of the Company's own confusion aboutthe relationship between the two Unions, despite the explicit advice contained in theletter of August 29, I am unable to find that such belief on the part of DeSantiswas unreasonable.In view of the foregoing, I find that the Company caused DeSantis reasonablyto believe that the Independent was in September 1960 the only recognized repre-sentative of the pressmen and that he was not required to meet his financial obliga-tion to Local 341 in order to retain his job under the union-shop clause in the 1959contract.Ifind therefore that this conduct of the Company deterred DeSantisfrom exercising his right to forestall discharge by making up his delinquencv,10 andthat the Company is therefore estopped from pleading the union-shop clause inits contract as a defense to the discharge.ll It follows that by discharging DeSantisthe Company violated Section 8(a) (3) and (1) of the Act.12As it is clear from the record that the Tndependent has not been in existence sinceOctober 1959, I will recommend that the complaint be dismissed with respect tothe Independent.9 DeSantis admitted that he had been present at a meeting of the Independent inSeptember 1958, when the1958contract was read to the membersThat contract didnot contain the same "successorship clause" as the 1959 contract10 SeeAluminum Workers International 'Union, Local No 135, AFL (The Metal WareCorporation),112 NLRB 619, enfd 230 F 2d 515 (CA 7)n Busch Kredit Jewelry Co , Inc,108 NLRB 1214;Pacific Transport Lines, Inc,119NLRB 1505, enforcement denied 290 F 2d 14 (C A 9).12 Other possible bases for finding DeSantis' discharge unlawful are suggested by therecord but are not relied upon here because not alleged in the complaint or adequatelylitigatedThus, the record indicates that Local 341 demanded various payments ofDeSantis, which it seems arguable, were not authorized by the 1959 contract nor by theproviso to Section 8(a) (3) of the Act and the Local demanded his discharge because ofhis failure to make such payments 0e . a "day's pay" assessment, a registration fee, aninitiation fee in excess of that charged to other members, and a reinstatement fee)The MARATHON, A DIVISION OF AMERICAN CAN COMPANY23With regard to the liability of Local 341, a difficult question is presented. It istrue that it caused the Company to discharge DeSantis, which discharge I havefound to violate Section 8(a)(3) and (1) of the Act.However, the latter findingisbased solely on acts of the Company creating an estoppel against it. I havealready found that Local 341 was entitled to all the rights of the Independent underthe 1959 contract, including the union-shop clause.The General Counsel concedesthat the Local requested DeSantis' discharge because of his failure to pay dues andinitiation fees.Accordingly, such request must be deemed to be lawful, under theAct, unless Local 341, like the Company, was guilty of conduct which estops itfrom relying on the union-shop clause in the contract.However, it is clear that,unlike the Company, Local 341 made no affirmative representation to DeSantiswhich would lead him to believe that any union other than Local 341 was entitledto invoke the union-shop clause in the contract.On the contrary, Local 341 assertedin its letter to DeSantis of September 17 thatunlesshe paid his indebtedness to it,itwould seek his discharge pursuant to the union-shop clause in the existing con-tract.Moreover, in its letter of August 29 to the Company, requesting DeSantis'discharge, Local 341 explained in some detail the relationship between the Inde-pendent and Local 341. It does not appear that there was anything else that Local341 could have done that would have persuaded the Company that Local 341,rather than the Independent, was entitled to invoke the union-shop clause, or thatwould have sufficed to dispel the impression conveyed to DeSantis by Johnson thatthe Company still recognized the Independent alone.DeSantis testified that, whenhe asked the representatives of Local 341 on September 20 for proof of the Local'srecognition, he would have been satisfied had he been shown a Board certificationof Local 341 or a letter from the Company to Local 341 granting it recognition.However, it was not within the power of Local 341 to produce either such docu-ment, as it had not been certified and was claiming only under the successorshipclause in the 1959 contract and the Company was at that time still uncertain of theLocal's legal status.As it appears that nothing short of such proof would havesatisfiedDeSantis, and as such proof was not available through no fault of Local341, I cannot find any estoppel against it, and will recommend dismissal of thecomplaint with respect to it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company set forth in section III, above, occur-ring in connection with its operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Respondent Company engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act, it will be recommendedthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Company discriminated with regard to the hire and tenureof employment of Thomas DeSantis on September 28, 1960, the duly designatedTrial Examiner will recommend that it offer him immediate and full reinstatementto his former or substantially equivalent position without prejudice to his seniorityor other rights and make him whole for any loss of pay suffered as a result of thediscrimination against him,by payment of a sum of money equal to the amountshe would have earned from the date of the discrimination to the date of the offerof reinstatement,less net earnings to be computed on a quarterly basis in a mannerestablished by the Board in F. WWoolworth Company,90 NLRB 289 Earningsin any one quarter shall have no effect upon the backpay liability for any other suchperiod.Itwill also be recommended that the Company preserve and make avail-able to the Board, upon request, payroll and other records to facilitate the computa-tion of the backpay due.In view of the peculiar circumstances of this case. I do not believe that the dis-charge of DeSantis evinces any disposition by the Company to infringe generally1959 contract conditions employment only upon payment of dues and "initiation fees"and makes noreference to reinstatement fees.Whether the other items listed above inthe parentheses may be deemed proper initiation fees tinder the contract or the Act arematters which I do not decide for reasons already stated. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDon employee rights under the Act.Accordingly,I shall not recommend the usual"broad"cease-and-desist order.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of ThomasDeSantis,thereby encouraging membership in a labor organization,the Companyhas engaged in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Union Transfer&Storage CompanyandGeneralDrivers,Warehousemen and Helpers Local Union No. 968.Cases Nos.23-CA-1000 and f3-RC-1511.November 7, 1961DECISION AND ORDEROn February 28, 1961, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.The Trial Examiner further found that the challenged ballots of thealleged discriminatees were invalid.Thereafter, the General Counseland the Charging Party filed exceptions to the Intermediate Reportwith supporting briefs.The Respondent filed a brief in support of theIntermediate Report.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the single exception 2 noted below.[The Board dismissed the complaint.]'Pursuant to section 3(b) of the National Labor RelationsAct, theBoard has delegateditspowers in connection with this case to a three-member panel[ChairmanMcCullochand Members Rodgers and Leedom].3We do notadopt theTrial Examiner's finding that a Houston ordinance prohibitedsmoking in the Respondent's warehouse.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges.filed by General Drivers,Warehousemen and HelpersLocal UnionNo. 968, herein called theUnion,the General Counsel of the NationalLabor Re-lations Board,by theRegional Director for theTwenty-thirdRegion,Houston,Texas,134 NLRB No. 4.